Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claim 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claims 1, 9 and 17 recite the limitation of scanning a candidate container having a set of candidate dimensions. However, it is unclear as to what is meant by the word scanning. The specification does not make any mention of scanning. The specification does make mention of detecting radio signals from a candidate container. Therefore, it appears that Applicant meant scanning as detecting signals. However, such interpretation is not consistent with ordinary meaning of the word 
Dependent claims 4, 12 and 20 recite that scanning comprises scanning electromagnetic waves from the candidate container using an electromagnetic wave receiver. However, it is unclear as to what are the electromagnetic waves and the electromagnetic wave receiver because the specification does not make mention of any electromagnetic wave receivers. As mentioned above, scanning will be interpreted as detecting, and the receiver will be interpreted as a receiver capable of detecting a radio signal, so this will be interpreted as detecting radio signals from the candidate container (see specification, Par. 0014)
Claims 3, 11 and 19 recite “detecting an impact during the scanning”. As mentioned above, scanning will be interpreted as detecting. Therefore, this limitation will be interpreted as simply detecting an impact.
Claims 7 also recites “detecting the candidate container while scanning the candidate container”. As mentioned above, scanning will be interpreted as detecting. Therefore, this limitation will be interpreted as simply detecting the candidate container.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claim 1 is directed to a series of steps, and therefore is a process.
Claims 9 and 17 are directed to a system with multiple components, and therefore are a machine.
Independent Claims
Step 2A Prong One
Claim 1 recites a series of steps for receiving a request to ship an item, detecting a container to fit the item, and matching the item with the container. 
Claims 9 and 17 are directed to a system of components for receiving a request to ship an item, detecting a container to fit the item, and matching the item with the container.
The limitation of Claim 1 recites:
A method comprising: 
accessing, ... , a shipping request to ship an item, the shipping request including a shipping identifier of the item, the shipping request being accessed from ...; 
scanning, ..., a candidate container having a set of candidate dimensions; 
detecting, by a container sensor of the device, the candidate container during the scanning of the candidate container; 
in response to the container sensor detecting the candidate container, generating a shipping record that correlates the shipping identifier of the item with the candidate container.  

The limitations of Claim 9 recites:
A system comprising: 
...; 
... storing instructions that, when executed ..., cause ... to perform operations comprising: 
accessing a shipping request to ship an item, the shipping request including a shipping identifier of the item, the shipping request being accessed from ...; 
scanning a candidate container having a set of candidate dimensions; 
detecting, ..., the candidate container during the scanning of the candidate container; 
in response to the container sensor detecting the candidate container, generating a shipping record that correlates the shipping identifier of the item with the candidate container.  

The limitations of Claim 17 recites:
A ... comprising instructions that, when executed ..., cause ... to perform operations comprising: 
accessing a shipping request to ship an item, the shipping request including a shipping identifier of the item, the shipping request being accessed from ...; 
scanning a candidate container having a set of candidate dimensions; 
detecting, by a ..., the candidate container during the scanning of the candidate container; 
in response to the ... detecting the candidate container, generating a shipping record that correlates the shipping identifier of the item with the candidate container

The claim limitations as drafted, recite a process, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to commercial or legal interaction (sales activity or behaviors) such as responding to a request to ship an item and matching the item with an appropriately sized container for shipping. The generic computer implementations (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements:
Processor (claims 1 and 9 and 17)
Device (claim 1)
server (claims 1 and 9 and 17)
container sensor (claims 1 and 9 and 17)
machine (claim 9 and 17)
memory (claim 9)
machine readable storage medium (claim 17)

These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere 
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.

Dependent Claims
Step 2A Prong One
Dependent claims 2-8, 10-16, and 18-20 further recite the same abstract ideas recited in Claim 1 and 9 and 17, respectively. They further limit the series of steps/system for receiving a request to ship an item, detecting a container to fit the item, and matching the item with the container.
The following limitations further discuss the additional element of the sensor:
Claim 2: The method of claim 1, wherein the ... .  
Claim 10: The system of claim 9, wherein the ... .
Claim 18: The ... of claim 17, wherein the ... .  
The following limitations further discuss detecting the candidate container:
Claim 3: The method of claim 2, wherein detecting the candidate container comprises: 
detecting, ... , an impact between the device and the candidate container during the scanning of the candidate container.  
Claim 11: The system of claim 10, wherein detecting the candidate container comprises: 
detecting, ... , an impact between the  ... and the candidate container during the scanning of the candidate container.  
Claim 19: The ... of claim 18, wherein detecting the candidate container comprises: 
detecting, ..., an impact between the ... and the candidate container during the scanning of the candidate container.  
The following limitations further discuss detecting radio signals:
Claim 4: The method of claim 1, wherein the scanning comprises: 
scanning ... from the candidate container using an ... .  
Claim 12: The system of claim 9, wherein the scanning comprises: 
scanning ... from the candidate container ....  
Claim 20: The machine-readable storage medium of claim 17, wherein the scanning comprises: 
scanning ... from the candidate container using ...
Claim 5: The method of claim 4, wherein the ... and the ... .  
Claim 13: The system of claim 12, wherein the ... and the ... .  
Claim 6: The method of claim 1, further comprising:  
storing, on the device, a set of dimensions of the item.  
Claim 14: The system of claim 9, the operations further comprising: 
storing a set of dimensions of the item.  
The following limitations discuss determining that the container satisfies the dimensions of an item:
Claim 7: The method of claim 6, further comprising: 
in response to detecting the candidate container while scanning the candidate container, determining that the set of candidate dimensions of the candidate container satisfy the set of dimensions of the item.  
Claim 15: The system of claim 14, the operations further comprising: 
in response to detecting the candidate container while scanning the candidate container, determining that the set of candidate dimensions of the candidate container satisfy the set of dimensions of the item.  
The following limitations discuss generating a shipping record:
Claim 8: The method of claim 7, wherein the shipping record is generated in response to determining that the set of candidate dimensions of the candidate container satisfy the set of dimensions of the item.  
Claim 16: The system of claim 15, wherein the shipping record is generated in response to determining that the set of candidate dimensions of the candidate container satisfy the set of dimensions of the item.  
The claim limitations as drafted, recite a process that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to commercial or legal interaction (sales activity or behaviors) such as responding to a request to ship an item and matching the item with an appropriately sized container for shipping. The recitation and re-recitation of additional elements (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims re-recite the following additional elements:
Device (claim 2-6)
Accelerometer (claims 2-3, 10-11, 18-19)
container sensor (claims 2, 10-11, 18-19)
machine readable storage medium (claims 18-20)
electromagnetic waves (claims 4-5, 12-13, and 20)
electromagnetic wave receiver (claims 4-5, 12-13, and 20)
radio waves (Claims 5 and 13)
radio receiver (Claims 5 and 13)
These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually or as a combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). Furthermore, the detecting of electromagnetic/radio waves with a receiver/device is considered extra solution activity (See MPEP 2106.05(g) Insignificant Extra-Solution Activity) (e.g. utilizing an intermediary computer to forward information). Therefore the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Furthermore, the detecting of electromagnetic/radio waves with a receiver/device is considered well-understood routine and conventional (see MPEP 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 9, 12-14, 17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Payauys (US 10011387B1).

Claim 1 recites, A method comprising: 
accessing, by one or more processors of a device, a shipping request to ship an item, the shipping request including a shipping identifier of the item, the shipping request being accessed from a server; (Payauys, Col. 4 Lines 23-27)
scanning, by the device, a candidate container having a set of candidate dimensions; (Payauys, Col. 3 Line 59-Col. 4 Line 7 and Col. 6 Lines 22-30 and Col. 8 Lines 8-20)
detecting, by a container sensor of the device, the candidate container during the scanning of the candidate container; (Payauys, Col. 6 Lines 22-30)
in response to the container sensor detecting the candidate container, generating a shipping record that correlates the shipping identifier of the item with the candidate container.  (Payauys, Col. 7 Line 57-Col. 8 Line 7)

Payauys, in Col. 4 Lines 23-27, teaches that identification information regarding an order for shipping is accessed from a server. Server 120 is connected to the 118 device/sensor (Payauys, Fig.1).
Payauys, in Col. 3 Line 59-Col. 4 Line 7 and Col. 6 Lines 22-30, teaches that the device/sensor 118 can detect and extract information from a shipping container after the container is identified by the device/sensor. Payauys, in Col. 8 Lines 8-20, teaches that extracted information can be size information of the container (i.e. candidate dimensions). See also Fig. 2 where sensor is connected to server in wired connection.
Payauys, in Col. 6 Lines 22-30, teaches that the container has an RFID which is read by the device/sensor.
Payauys, in Col. 7 Line 57-Col. 8 Line 7, teaches that an order processing module and box analyzer populates shipment and associate the shipment information with the shipment container. The graphic content module can then print shipment information on the container. Payauys, in Col. 6 lines 43-48, teaches that graphics can be the tracking identifier or shipping address.   (I.e. generate a shipping record that correlates the shipping identifier with the candidate container.). Further, see Fig. 3 where processing module and box analyzers are part of server 120.

Claim 4 recites, The method of claim 1, wherein the scanning comprises: 
scanning electromagnetic waves from the candidate container using an electromagnetic wave receiver of the device.  (Payauys, Col. 3 Line 59-Col. 4 Line 7 and Col. 6 Lines 22-30)
Payauys, as cited above, teaches that the device/sensor may be a radio frequency identifier (RFID) sensor and the container uses a passive or active RFID.

Claim 5 recites, The method of claim 4, wherein the electromagnetic waves are radio waves and the electromagnetic wave receiver is a radio receiver of the device.  (Payauys, Col. 3 Line 59-Col. 4 Line 7 and Col. 6 Lines 22-30)
Payauys, as cited above, teaches that the device/sensor may be a radio frequency identifier (RFID) sensor and the container uses a passive or active RFID.

Claim 6 recites, The method of claim 1, further comprising:  
Attorney Docket No. 2043.J44US2storing, on the device, a set of dimensions of the item. (Payauys, Col. 8 Lines 8-20)

Payauys, in Col. 8 Lines 8-37, teaches that extracted information can be size information of the container (i.e. dimensions). The information is stored and then used by the Graphics Content Module in order to print appropriately sized labels based on the package size.

Claim 9 recites, A system comprising: 
one or more processors of a machine; 
a memory storing instructions that, when executed by the one or more processors, cause the machine to perform operations comprising: 
accessing a shipping request to ship an item, the shipping request including a shipping identifier of the item, the shipping request being accessed from a server; 
scanning a candidate container having a set of candidate dimensions; 
detecting, by a container sensor, the candidate container during the scanning of the candidate container; 
in response to the container sensor detecting the candidate container, generating a shipping record that correlates the shipping identifier of the item with the candidate container.  

Claim 9 is substantially similar to rejected claim 1 with exception to the computer components  (processors, memory, and machine) which are taught by Payauys in Col. 7 Lines 15-47 and Fig. 3.

Claim 12 recites, The system of claim 9, wherein the scanning comprises: 
scanning electromagnetic waves from the candidate container using a electromagnetic wave receiver.  

Claim 12 is substantially similar to rejected claim 4 above.

Claim 13 recites, The system of claim 12, wherein the electromagnetic waves are radio waves and the electromagnetic wave receiver is a radio receiver.  

Claim 13 is substantially similar to rejected claim 5 above.

Claim 14 recites, The system of claim 9, the operations further comprising: 
storing a set of dimensions of the item.  

Claim 14 is substantially similar to rejected claim 6 above.

Claim 17 recites,  A machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising: 
accessing a shipping request to ship an item, the shipping request including a shipping identifier of the item, the shipping request being accessed from a server; 
scanning a candidate container having a set of candidate dimensions; 
detecting, by a container sensor, the candidate container during the scanning of the candidate container; 
in response to the container sensor detecting the candidate container, generating a shipping record that correlates the shipping identifier of the item with the candidate container.  

Claim 17 is substantially similar to rejected claim 1 with exception to the computer components (machine readable storage medium) which are taught by Payauys in Col. 7 Lines 15-47 and Fig. 3.

Claim 20 recites, The machine-readable storage medium of claim 17, wherein the scanning comprises: 
scanning electromagnetic waves from the candidate container using a electromagnetic wave receiver.

Claim 20 is substantially similar to rejected claim 4 above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 10-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Payauys (US 10011387B1) and in further view of Hodges (US2008/0195735A1).

Claim 2 recites, The method of claim 1, wherein the container sensor is an accelerometer of the device.  

	Payauys, in Payauys, Col. 3 Line 59-Col. 4 Line 7, teaches a plurality of sensor types.
	However, it does not explicitly teach an accelerometer.
	Hodges teaches a transfer of data during a triggering motion between two RFID devices. Hodges teaches that sensors may also be accelerometers or other types of sensors in order detect/interact with another device/item (0030, 0045, Fig. 2).
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include an accelerometer as another type of sensor as taught by Hodges in the system of Payauys, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claim 3 recites, The method of claim 2, wherein detecting the candidate container comprises: detecting, by the accelerometer of the device, an impact between the device and the candidate container during the scanning of the candidate container.
  	Payauys, in Payauys, Col. 3 Line 59-Col. 4 Line 7, teaches a plurality of sensor types. Payauys, also teaches detecting existance of a container at a location of a sensor and start collecting data from the sensor (Fig. 2, Col. 3 Line 59-Col. 4 Line 7 and Col. 6 Lines 22-30)
	However, it does not explicitly teach an accelerometer.
	Hodges teaches using accelerometer of the device to detect an impact between the device and the candidate container during the detection (as the word scan is interpreted in the claim) of the candidate container (0030, acceleration/deceleration may be detected using an accelerometer … located within … both devices. 0038, acceleration from a bump is detected … when two devices are bumped together.  0045, triggering motion may cause the active device to activate its reading circuits.)
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include an accelerometer as another type of sensor for detection as taught by Hodges in the system of Payauys, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10 recites, The system of claim 9, wherein the container sensor is an accelerometer. 

Claim 10 is substantially similar to rejected claim 2 above. 

Claim 11 recites, The system of claim 10, wherein detecting the candidate container comprises: detecting, by the accelerometer, an impact between the container sensor and the candidate container during the scanning of the candidate container.

Claim 11 is substantially similar to rejected claim 3 above. 

Claim 18 recites, The machine-readable storage medium of claim 17, wherein the container sensor is an accelerometer.  

Claim 18 is substantially similar to rejected claim 2 above. 
Claim 19 recites, The machine-readable storage medium of claim 17, wherein the container sensor is an accelerometer.  

Claim 18 is substantially similar to rejected claim 2 above. 

Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Payauys (US 10011387B1) and in further view of May (US2013/0173487A1).

Claim 7 recites, The method of claim 6, further comprising: 
in response to detecting the candidate container while scanning the candidate container, determining that the set of candidate dimensions of the candidate container satisfy the set of dimensions of the item.  

Payauys teaches the limitations of claim 6. As mentioned above, Payauys, col. 8 Lines 8-20, also teaches a determination of a size of a container when detecting the container (via RFID) in order to print information on the container in the appropriate size (col. 11 Lines 45-54)
However, Payauys does not explicitly teach the determination of dimensions of a candidate container to satisfy the dimensions of the item.
May, in Par. 0038, teaches a fitting module that determines the size of a container. May, in Par. 0050-0051, teaches that the system determines that an item can fit into a box based on the information of the box.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the determination of container size of Payauys to include determining the 

Claim 8 recites, The method of claim 7, wherein the shipping record is generated in response to determining that the set of candidate dimensions of the candidate container satisfy the set of dimensions of the item.  

	Payauys and May teach the limitations of claim 7. As mentioned in the claim 1 rejection, Payauys, in Col. 7 Line 57-Col. 8 Line 7, further teaches the generation of a shipping record (i.e. printing the shipping information on the container). 
	See above rationale to combine.

Claim 15 recites, The system of claim 14, the operations further comprising: 
in response to detecting the candidate container while scanning the candidate container, determining that the set of candidate dimensions of the candidate container satisfy the set of dimensions of the item.  

Claim 15 is substantially similar to rejected claim 7 above. 

Claim 16 recites, The system of claim 15, wherein the shipping record is generated in response to determining that the set of candidate dimensions of the candidate container satisfy the set of dimensions of the item.  

Claim 16 is substantially similar to rejected claim 8 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 7 of U.S. Patent No. US10360530B2A. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-20 are anticipated by the limitation of claims 1, 4 and 7 of the ‘530 patent.
The difference is that present claims uses the word scanning while the patented claim uses detection. However, as indicated in 112(b) rejection, scanning is interpreted as detecting in the present application. Further, the claims in present invention are broader. For example, electromagnetic waves are used while patented claism are directed to radio waves. However, since all radio waves are EM waves, the claims in present application is still anticipated. Another example is the storing of dimension; however, in the patented claim, dimension is received in the device and then later on compared, therefore, the dimension information received is retained in the device for later use (comparison), such action is storing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628